147 Ga. App. 296 (1978)
248 S.E.2d 557
JONES
v.
THE STATE.
56382.
Court of Appeals of Georgia.
Submitted September 5, 1978.
Decided September 25, 1978.
*297 Robert C. Ray, Charles Gary Hodges, for appellant.
Lewis R. Slaton, District Attorney, Joseph J. Drolet, Richard E. Hicks, Isaac Jenrette, Assistant District Attorneys, for appellee.
WEBB, Judge.
Jones was convicted of rape and kidnapping and appeals on the general grounds.
The victim testified that Jones was the attacker who held a knife to her throat when she was initially accosted by two persons, and was raped by the other man. She was raped a second time at another location by both men. When she tried to scream Jones cut her on the neck with his knife and said he would kill her if she screamed. When the men left her she went home immediately and told her mother, who called the police. Her torn panties were found in the churchyard where she was first raped and her earring in the second location, a basement apartment. There were seminal fluid, sperm and blood specimens on the panties, and medical examinations showed lacerations in the victim's genital area and the presence of motile sperm. She positively identified Jones as one of the two men who raped her, picked out his photograph, picked him out of a lineup and identified him in court. Jones and several witnesses testified that on the night in question he was in their presence during the time the crimes allegedly occurred.
The credibility of witnesses is entirely the province of the jury, and the jury here chose to believe the state's witnesses. Young v. State, 232 Ga. 176 (205 SE2d 307) (1974); Baker v. State, 137 Ga. App. 33, 37 (6a) (222 SE2d 865) (1975). "`In considering the ... general grounds on appeal, the defendant's testimony and that of his witnesses can be disregarded by the appellate court if the fact finders' verdict shows that such testimony was not believed. [Cit.]' Ridley v. State, 236 Ga. 147, 149 (223 SE2d 131). The state's evidence was sufficient to authorize the verdict of guilty." Pinkney v. State, 144 Ga. App. 768 (1) (242 SE2d 364) (1978).
Judgment affirmed. Quillian, P. J., and McMurray, J., concur.